EXHIBIT (g)(7) APPENDIX A Funds Covered by this Global Custody Agreement As of March 1, 2010 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS Ø California High-Yield Municipal Fund Ø California Tax-Free Money Market Fund Ø California Tax-Free Bond Fund Ø California Long-Term Tax-Free Fund AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. Ø Equity Income Fund Ø Real Estate Fund Ø Value Fund Ø Small Cap Value Fund Ø Equity Index Fund Ø Large Company Value Fund Ø Mid Cap Value Fund Ø NT Large Company Value Fund Ø NT Mid Cap Value Fund AMERICAN CENTURY GOVERNMENT INCOME TRUST Ø Government Bond Fund Ø Short-Term Government Fund Ø Ginnie Mae Fund Ø Inflation-Adjusted Bond Fund Ø Capital Preservation Fund AMERICAN CENTURY GROWTH FUNDS, INC. Ø Legacy Focused Large Cap Fund Ø Legacy Large Cap Fund Ø Legacy Multi-Cap Fund AMERICAN CENTURY INVESTMENT TRUST Ø Prime Money Market Fund Ø Diversified Bond Fund Ø Premium Money Market Fund Ø High-Yield Fund Ø NT Diversified Bond Ø Core Plus Fund Ø Short Duration Fund Ø Inflation Protection Bond Fund AMERICAN CENTURY MUNICIPAL TRUST Ø Tax-Free Money Market Fund Ø Tax-Free Bond Fund Ø High-Yield Municipal Fund Ø Long-Term Tax-Free Fund Ø New York Tax-Free Fund AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. Ø Emerging Markets Fund Ø International Growth Fund Ø International Discovery Fund Ø Global Growth Fund Ø International Opportunities Fund Ø NT International Growth Fund Ø NT Emerging Markets Fund Ø International Stock Fund Ø International Value Fund AMERICAN CENTURY MUTUAL FUNDS, INC. Ø Balanced Fund Ø Growth Fund Ø Heritage Fund Ø Select Fund Ø Ultra Fund Ø Vista Fund Ø Giftrust Fund Ø New Opportunities Fund Ø Capital Value Fund Ø Veedot Fund Ø Small Cap Growth Fund Ø Capital Growth Fund Ø NT Growth Fund Ø NT Vista Fund Ø Focused Growth Fund Ø Fundamental Equity Fund AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. Ø Equity Growth Fund Ø Income & Growth Fund Ø Global Gold Fund Ø Utilities Fund Ø Small Company Fund Ø NT Equity Growth Fund Ø NT Small Company Fund Ø Disciplined Growth Fund Ø International Core Equity Fund Ø Long-Short Market Neutral Fund Ø Disciplined Growth 130/30 Fund Ø Equity Growth 130/30 Fund Ø Strategic Inflation Opportunities Fund AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. Ø Strategic Allocation: Aggressive Fund Ø Strategic Allocation: Conservative Fund Ø Strategic Allocation: Moderate Fund AMERICAN CENTURY TARGET MATURITIES TRUST Ø Target 2010 Fund Ø Target 2015 Fund Ø Target 2020 Fund Ø Target 2025 Fund AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. Ø VP Balanced Fund Ø VP Capital Appreciation Fund Ø VP International Fund Ø VP Income & Growth Fund Ø VP Value Fund Ø VP Ultra Fund Ø VP Vista Fund Ø VP Large Company Value Fund Ø VP Mid Cap Value Fund AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. Ø VP Inflation Protection Fund AMERICAN CENTURY INTERNATIONAL BOND FUNDS Ø American Century International Bond Fund
